Title: Vergennes to the American Commissioners, 15 April 1778: résumé
From: Vergennes, Charles Gravier, comte de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Versailles, April 15, 1778, in French: I return you the document in English and the letter from your friend that you sent me by M. de Sartine. Your correspondent characterizes that document well, impolitic in relation to France and malignly insidious in relation to the United States; the intention of separating you from your friends shows throughout. Congress will surely avoid a trap that would endanger your independence.
I was sorry to be out when you called to give me Mr. Adams’ credentials.>
